DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Zhang on 02/24/2022.
The application has been amended as follows: 

6. (Currently Amended) The medical device of claim 5, wherein the flow media includes a first side and a second side and is attached to the support structure such that either the first side or the second side of the flow media is adapted to filter fluid flowing through the flow media.

13. (Currently Amended) The medical device of claim 33, wherein the support structure includes an inner lumen and the flow media comprises a porous fabric inner lumen.

37. (Currently Amended) A medical system comprising: 
a medical device including: 
a support structure including a plurality of struts, having a first end, a second end, and an intermediate portion located therebetween; 
a flow media attached to the support structure, the flow media being conical or dome-shaped and configured to reversibly extend  from the intermediate portion toward the first end or the second end of the support structure while within a body lumen; and 
a first capture feature and a second capture feature, the first and second capture features facilitating deployment of the 
a radiopaque marker enclosed within the first capture feature; 
a catheter configured to receive the medical device therein; and 
a snare configured to engage the first capture feature and the second capture feature such that the medical device is retrievable from both an antegrade direction and a retrograde direction.

Allowable Subject Matter
Claims 4 – 9, 12, 13, 16, 18 – 22, 25, and 33 – 42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 33 and 34, the prior art alone or in combination with fails to disclose or make obvious a support structure with a plurality of struts with a proximal end, a distal end, and an intermediate portion; the device further includes a flow media attached to the inside of the intermediate portion which reverses directions between extending toward the proximal end or the distal end while hinging on the intermediate portion.
Regarding independent claim 35, the prior art alone or in combination with fails to disclose or make obvious a support structure with a plurality of struts with a proximal end, a distal end, and an intermediate portion; the device further 
Regarding independent claims 36 and 37, the prior art alone or in combination with fails to disclose or make obvious a medical device comprising a support structure with a plurality of struts having a first end and a second end; the device further comprising a flow media attached to the support structure and reversibly extending from the intermediate portion toward the first end or the second end while within a body lumen. 
Regarding independent claims 38, 41, and 42, the prior art alone or in combination with fails to disclose or make obvious a medical device comprising a support structure with a plurality of struts having a proximal end and a distal end; the device further comprising a flow media attached to the support structure and reversibly extending from the intermediate portion toward the proximal end or the distal end as dictated by flow direction. 

The closest prior art, Paul (US 20070112374 A1), teaches an invertible filter, wherein the filter is reversible according to flow direction and while within the body. However, the filter of Paul does not have a support structure, and the filter inverts by being pulled by the operator. It would not have been obvious to modify the filter of Paul to incorporate a support structure because the support structure could end up doing unforeseen damage to the internal lumen, and would result in the device no longer able to be used for its intended purpose.
The next closest prior art, Schneider (US 20090248060 A1), teaches a vascular filter comprising a support structure (ring 355) with struts (struts 377) and a flow media (mesh 370), wherein the flow media is configured to reversibly hinge on an intermediate portion of the support structure (ring 355) according to the flow direction. However, the filter of Schneider does not teach nor disclose wherein the struts have proximal end AND a distal end with the intermediate portion in between. Furthermore, the filter of Schneider does not teach or disclose wherein the filter is reversible according to a change in the flow direction. It would not have been obvious nor is there any motivation to modify the filter of Schneider such that struts extended from a proximal end to a distal and / or wherein the flow media changes directions with a change in the flow direction because the filter of Schneider is not designed to be left within the lumen, and is always attached to the ‘delivery system’, further the modification would render the device inoperable for its intended use. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771